DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 28 , 31-32, 38, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0012631 in view of Lindsay et al. (hereinafter Lindsay) US 2017/0270715 and Yang et al. (Yang) US Patent 10281987
In regard to claim 22, Kim disclose A gesture control method applied to a virtual reality (VR) device that comprises a depth sensor, (320, HMD Fig. 3, [0062]-[0065]  using HMD to control the user’s hand movement) wherein the gesture control method comprises:
obtaining gesture location information of a user of the VR device;  ([0106] [0109] [0110] [0131][0132] receive a location of the user’s finger from a sensing unit) 
presenting, in a display interface of the VR device, an operation icon corresponding to the gesture location information; (Fig. 8, [0099]-[0104] displaying 710 on a GUI based on the location information) 
detecting a depth distance between a hand of the user and the depth sensor, (Fig. 7, [0097]-[0099] [0131][0132] determining a distance from the user’s finger and the sensing unit)
providing the user with an indication of the depth distance of the hand in the display interface;  (Fig. 8, [0101]-[0104] displaying finger on the GUI based on the closeness to the virtual object 700) 
determining an object in the display interface that corresponds to the operation icon as a to-be-operated object and displaying the operation icon in a first manner when the depth distance is not greater than a first preset depth threshold;  (Fig. 7, 8, [0099]-[0104] determine virtual object 700 in the GUI corresponding to 710 as the to-be-operated object and displaying 710 when the finger is in section 1)  and displaying the operation icon in a second manner when the depth distance is greater than a second preset depth threshold,  (Fig. 8, [0101]-[0104] when the finger moves closer to the virtual object, 714-1, 714-2, or 714-3 displayed which is corresponding to different thresholds) wherein the first manner is different from the second manner,  wherein the first preset depth threshold and the second preset depth threshold correspond to different distances, wherein the first preset depth threshold is less than the second preset depth threshold, (Fig. 7, 8, [0094] [0098]-[00105] boundary of section 1 is first threshold, in the section 2, multiple closeness can be identified and can be second threshold, etc., the indicator can be displayed differently according to the distance to the virtual object 700, first threshold is less than the depths in the section 2, therefore second threshold)  wherein a selection area is between the user and the first depth threshold, wherein the selection area is configured for determining the to-be-operated object, (Fig. 7,[0092]-[0101] finger in section 1 which can determine 700 is the to-be select object and which is between the finger and the boundary of section 1 and 2, the reference depth can be configured by the user) wherein a command area is between the second depth threshold and a plane away from the user, and wherein the command area is configured for performing the preset command operation. (Fig. 6-8, 10, [0030] [0060][0064]-[0067] [0092]-[0101] [0110]-[0115]  claim 20, the virtual object is selected when the input object is within a scope accreditation which can be configured by the user also) 
wherein an action transition area is between the first preset depth threshold and the second preset depth threshold, and wherein the action transition area is configured for avoiding a user misoperation.  (Fig. 6-8, [0092]-[0101] the area from the boundary of section 1 and section 2 and in section 2 close to the virtual object, such as displaying 714-1, - 714-3, there are multiple closeness to virtual object based on the distance)   
But Kim fail to explicitly disclose “receiving a user operation, performing a preset command operation corresponding to the user operation on a currently determined to-be operated object in the display interface that corresponds to the operation icon,”
Lindsay disclose receiving a user operation, performing a preset command operation corresponding to the user operation on a currently determined to-be operated object in the display interface that corresponds to the operation icon.  (Fig. 4, [0027]-[0031] receive a user input, “snap” the object based on the gesture, for example) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lindsay’s displaying virtual objects using AR display into Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lindsay’s method of displaying virtual objects using AR display would help to provide more display control information to Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying virtual objects using AR display would help to provide an immersive visual experience and therefore improve the user experience using the device. 
But Kim and Lindsay fail to explicitly disclose “receiving the user operation and not performing any command operation on the currently determined to-be-operated object in the display interface that corresponds to the operation icon when the depth distance is between the first preset depth threshold and the second preset depth threshold.”
Yang disclose receiving the user operation and not performing any command operation on the currently determined to-be-operated object in the display interface that corresponds to the operation icon when the depth distance is between the first preset depth threshold and the second preset depth threshold. (col 3, 12-60, summary,  col. 10, 28-67, receive hand input, in engage mode first when reach a spatial location and with the movement of the first object relative to the display screen further until it is locked in which is the activation mode which reach another threshold, so the tentative selection mode is between thresholds distances and there is no action to the user input)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Yang’s free-space gestural interaction into Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Yang’s method of gestural interaction based on distance from the user interface would help to provide more display control method to Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that user command control based on distance from the user interface would help to provide a more user friendly user interface and therefore improve the user experience using the device.
In regard to claim 28, Kim and Lindsay, Yang disclose The gesture control method of claim 22, the rejection is incorporated herein.
Kim also disclose wherein the depth distance of the hand of the user is detected is detected in a depth operation area, wherein the depth operation area is an area formed by a first plane and a second plane, wherein both the first plane and the second plane are parallel to the display interface, wherein a distance from the depth sensor to the first plane is greater than a preset depth threshold, and wherein a distance from the depth sensor to the second plane is less than the preset threshold.  (Fig. 7, 10, [0014] [0030] [0098]-[0099] [0111]-[0115] when the user is located within a scope accreditation, the finger of the user can be determined, the planes are parallel to the display and can form the various threshold) 
In regard to claim 31, Kim and Lindsay, Yang disclose The gesture control method of claim 22, he rejection is incorporated herein.
Kim also wherein the first preset depth threshold is a first product of a preset value and a difference between one and a set error percentage, and wherein the second preset depth threshold is a second product of the preset value and a sum of one and the set error percentage.  ([0074]-[0082] the first and second scope of accreditation and the reference depth can be configured by the user which is an implementation choice, not an invention.) 
In regard to claims 32, 38, 40, claims 32, 38, 40 are apparatus claims corresponding to the method claims 23, 28, 30+31, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 23, 28, 30+31.
In regard to claim 41, claims 41 is a computer program product claim corresponding to the method claim 22 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 22.
Claims 23-25, 27, 29, 30, 33-35, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0012631 and Lindsay et al. (hereinafter Lindsay) US 2017/0270715, Yang et al. (Yang) US Patent 10281987 as applied to claim 21, further in view of Zhang et al. (hereinafter Zhang) CN103677240
In regard to claim 23, Kim and Lindsay, Yang disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang fail to explicitly disclose “wherein the currently determined to-be-operated object is a first application, and wherein  the preset command operation comprises opening the first application, deleting the first application, or displaying a command operation box of the first application.”
Zhang also disclose wherein the currently determined to-be-operated object is a first application, and wherein  the preset command operation comprises opening the first application, deleting the first application, or displaying a command operation box of the first application. ([0052]-[0057] as long as the object is identified, the corresponding operations can be performed, for example POI is identified on the google map, and the POI can be opened, etc. it is well know to the people with the skill, as long as the control object is identified, all kinds of operations can be performed which is up to the implementation and it is not an invention.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s displaying application icons into Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying application icons would provide more display control information to Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that d displaying application icons would help to provide more applications and therefore improve the user experience using the device. 
In regard to claim 24, Kim and Lindsay, Yang disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang fail to explicitly disclose “wherein the currently determined to-be-operated object is a current page, and wherein the preset command operation comprises activating a page flipping command on the current page.”
Zhang also disclose wherein the currently determined to-be-operated object is a current page, and wherein the preset command operation comprises activating a page flipping command on the current page. ([0052]-[0057] as long as the object is identified, the corresponding operations can be performed, for example POI is identified on the google map, and the POI can be opened, etc. it is well know to the people with the skill, as long as the control object is identified, all kinds of operations can be performed which is up to the implementation and it is not an invention.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s displaying functional objects into Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying functional objects would provide more display control information to Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that d displaying functional objects would help to provide more applications and therefore improve the user experience using the device. 
In regard to claim 25, Kim and Lindsay, Yang  disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang fail to explicitly disclose “wherein the currently determined to-be-operated object is a first media file, and wherein the present command operation comprises opening the first media file, deleting the first media file, or displaying a command operation box of the first media file.”
Zhang also disclose wherein the currently determined to-be-operated object is a first media  file,  and wherein the present command operation comprises opening the first media file, deleting the first media file, or displaying a command operation box of the first media file. ([0052]-[0057] as long as the control object is identified, the corresponding operations can be performed, for example POI is identified on the google map, and the POI can be opened, etc. it is well know to the people with the skill, as long as the control object is identified, all kinds of operations can be performed which is up to the implementation and it is not an invention.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s displaying functional objects into Yang Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying functional objects would provide more display control information to Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying functional objects would help to provide more applications and therefore improve the user experience using the device. 
In regard to claim 27, Kim and Lindsay, Yang disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang fail to explicitly disclose “wherein the VR device comprises a working state,  wherein the working state is a preset command operation performing state when the preset command operation Is performed on the currently determined to-be-operated object, and wherein after performing the preset command operation on the currently determined to-be-operated object, the gesture control method further comprises: detecting a preset exit action; and exiting the preset command operation-performing state according to the preset exit action.”
Zhang also disclose wherein the VR device comprises a working state,  wherein the working state is a preset command operation performing state when the preset command operation Is performed on the currently determined to-be-operated object, and wherein after performing the preset command operation on the currently determined to-be-operated object, the gesture control method further comprises: detecting a preset exit action; and exiting the preset command operation-performing state according to the preset exit action. (S204 [0049]-[0056] the command is operated based on the touch input which is a state, the depth value is tracked in real time, when the hand is away from the screen, the operation state is changed)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of providing a working state into Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of providing a working state would provide more display control information to Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that providing a working state would help to provide more applications control functions and therefore improve the user experience using the device. 
In regard to claim 29, Kim and Lindsay, Yang disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang  fail to explicitly disclose “wherein the indication of the depth distance comprises a depth progress bar corresponding to the depth distance, a side view of a real-time operation of the user, a color prompt corresponding to a value of the depth distance, or a sound prompt corresponding to the depth distance.”
Zhang also disclose wherein the indication of the depth distance comprises a depth progress bar corresponding to the depth distance, a side view of a real-time operation of the user, a color prompt corresponding to a value of the depth distance, or a sound prompt corresponding to the depth distance. (Fig. 4-9, [0048]-[0051] the cursor’s color or shape can be displayed differently based on the event trigger condition) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of displaying an indication into Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying an indication would provide more display control information to Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying an indication would help to provide more information display and therefore improve the user experience using the device. 
In regard to claim 30,  Kim and Lindsay, Yang disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang fail to explicitly disclose “wherein the first manner and the second manner comprise displaying the operation icon in different colors.”
Zhang also disclose wherein the first manner and the second manner comprise displaying the operation icon in different colors. (Fig. 4-9, [0048]-[0051] the cursor’s color or shape can be displayed differently based on the event trigger condition) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Zhang’s method of displaying an indication into Yang, Lindsay and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Zhang’s method of displaying an indication would provide more display control information to Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying an indication would help to provide more information display and therefore improve the user experience using the device.
In regard to claims 33-35, 37, 39, claims 33-35, 37, 39 are apparatus claims corresponding to the method claims 23-25, 27, 29, above and, therefore, are rejected for the same reasons set forth in the rejections of claims 23-25, 27, 29.
Claims 26, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2016/0012631 and Lindsay et al. (hereinafter Lindsay) US 2017/0270715, Yang et al. (Yang) US Patent 10281987 as applied to claim 22, further in view of Lee et al. (Lee) US 2017/0277400
In regard to 26, Kim and Lindsay, Yang disclose The gesture control method of claim 22, the rejection is incorporated herein.
But Kim and Lindsay, Yang fail to explicitly disclose “wherein the currently determined to-be-operated object is a first function key, and wherein the preset command operation  comprises activating a function of the first function key.”
Lee disclose wherein the currently determined to-be-operated object is a first function key, and wherein the preset command operation  comprises activating a function of the first function key. (Fig. 6B, 23, [0188] –[0191] function key is activated) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lee’s icon operations depth control of virtual object into Lindsay, Yang and Kim’s invention as they are related to the same field endeavor method of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lee’s icon operations would help to provide more control commands for the user to interact with to Yang, Lindsay and Kim’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that icon operations would help to provide more control applications and improve the user experience using the device. 
In regard to claim 36, claim 36 is an apparatus claim corresponding to the method claim 26 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 26.
Response to Arguments
Applicant’s arguments with respect to claims 22-41 filed on 10/29/2021 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20150363070 A1		 December 17, 2015 	Katz et al.			SYSTEM AND METHOD FOR INTERFACING WITH A DEVICE VIA A 3D DISPLAY
Katz et al. disclose a system and method for interacting with a 3D virtual image containing activatable objects. The system of the invention includes a 3D display device that presents to a user a 3D image, an image sensor and a processor. The processor analyzes images obtained by the image sensor to determine when the user has placed an activating object such as a hand or a finger, or has performed a gesture related to an activatable object, in the 3D space, at the location where the user perceives an activatable object to be located. The user thus perceives that he is "touching" the activatable object with the activating object… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143